DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-12, 14, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Imran (US PN 9,017,821).
Regarding claims 1 and 9: Imran teaches the following coated article,

    PNG
    media_image1.png
    540
    653
    media_image1.png
    Greyscale

Although silicon nitride layer 17 is not shown as the uppermost layer exposed to the atmosphere, given that Imran does not teach each layer being deposited in a single step, one having ordinary skill would reasonably conclude each layer to be deposited in sequence and layer 17 to be an uppermost layer as claimed during intermediate processing (prior to layer 19 being deposited). 
Regarding claims 2-8: Given that Imran’s coating meets the structure of claim 1, it would be considered to have the same properties and effects as claimed absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 11: Imran does not teach an emissivity value, however, given that the article is the same as claimed, one having ordinary skill would reasonably conclude the same properties to be obtained absent a showing to the contrary (MPEP 2112). 
Regarding claims 12 and 14: As shown above, the silicon nitride layer 17 can include oxygen but can additionally include Al (see Col. 7-8). 
Regarding claim 16: The ZrOx layer 15 has a thickness within the range claimed (see Table 4).
Regarding claims 19 and 20: Imran teaches an IG unit comprising the coated article above wherein the coating is on a surface as claimed (see Col. 10, lines 1-11 and Figures). Imran does not teach a U value, however, given that the unit is the same as claimed, one having ordinary skill would reasonably conclude the same properties to be obtained absent a showing to the contrary (MPEP 2112). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US PN 9,017,821) 
The following rejection of claim 11 is an alternative rejection to the 102(a1 and a2) rejection of claim 11 above.
Regarding claim 11: Imran teaches that their coated article can have a transmission of greater than 30% (Table 5) which overlaps the claimed range. As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a 
Regarding claims 15 and 17: The silicon nitride layer 13 and 17 can each have a thickness overlapping the ranges claimed (see Table 4). As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose thicknesses within Imran’s workable ranges (MPEP 2144.05). 

Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US PN 9,017,821) in view of Chonlamaitri (US Pub 20060121290).
Regarding claims 10 and 13: As shown in Imran’s Figure above, the coating further comprises a dielectric layer 5 of silicon nitride. Although Imran fails to teach silicon nitride layer 5 being zirconium silicon oxynitride or the silicon nitride layer 17 being zirconium silicon oxynitride, however, Imran does not exclude this.
	As Chonlamaitri, from the same field of endeavor, teaches that silicon nitride layers can be replaced with zirconium silicon oxynitride to improve chemical stability and heat stability (see 0022 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Imran to include their silicon nitride layers being zirconium silicon oxynitride for improved chemical and heat stability.

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US PN 9,017,821) in view of (US PN 10,301,215).
Regarding claims 18: Although Imran fails to teach a layer of tin and oxygen between the NiCrOx and silicon nitride overcoat, Imran does not exclude this.
	As Chonlamaitri, from the same field of endeavor, teaches it being desirable to place an amorphous layer comprising zinc stannate (i.e. Zn, Sn and oxygen) between a NiCrOx layer and a silicon nitride overcoat improves thermal stability in combination with good optical properties (see Col. 11-12),  it would have been obvious to one having ordinary skill at the time of invention to modify Imran to place an amorphous layer comprising zinc stannate (i.e. Zn, Sn and oxygen) between their NiCrOx layer 11 and silicon nitride overcoat for improved thermal stability in combination with good optical properties.

Claims 1-12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US Pub 20110262726) in view of Imran (US PN 9,017,821).
Regarding claims 1 and 9: Imran ‘726 teaches the following coated article,

    PNG
    media_image2.png
    297
    891
    media_image2.png
    Greyscale


	While Imran may not disclose layer 6 being zinc oxide, they do not exclude this and actually teach that layer 6 can be of any suitable contact material (see 0041).
	As Imran ‘821, who similarly teaches a low e coating comprising silver alternated with dielectrics, teaches that a lower contact layer directly below the silver can be ZnO instead of NiCr as desired (see Col. 5, lines 52-65), it would have been obvious to one having ordinary skill at the time of invention to replace the NiCr in layer 6 in Imran ‘726 with zinc oxide as desired with a reasonable expectation of success. 
Regarding claims 2-8: Given that Imran’s ‘726 coating meets the structure of claim 1, it would be considered to have the same properties and effects as claimed absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claim 10: Although not shown, Imran ‘726 does allow for a layer 4 to be between the glass and layer 6, which is now zinc oxide, wherein layer 4 can be of one or more Zr, Si, etc. which can be oxided and/or nitride (see 0040 for example). Given that the teaching allows for the presence of both Zr and Si as well as the layer to be oxided and nitride (i.e. oxynitride), it would have been obvious to one having ordinary skill to make the layer zirconium silicon oxynitride with a reasonable expectation of success.
Regarding claim 11: Imran ‘726 teaches an emissivity value as claimed (0021).
Regarding claims 12 and 14: The silicon nitride layer 11 can include oxygen (0039, 0042) but can additionally include Al (see 0042). 
Regarding claims 15 and 16: The silicon nitride layer 9 and the ZrOx layer 10 have a thickness overlapping the ranges claimed (see 0042-0043, 0050) which provides a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claim 17: Imran ‘726 teaches that their second silicon nitride layer 11 can have a thickness of about 70 to 1200A (see 0042, 0051 for example) but do not explicitly teach a thickness range as claimed. However, Imran does not appear to place limits on their thickness.
	Additionally, as Imran ‘821, who similarly teaches a low e coating comprising silver alternated with dielectrics, teaches that a second silicon nitride containing layer directly above a ZrOx layer can have a thickness of 5-200nm (50-2000A) as desired (see Table 4 for example), it would have been obvious to one having ordinary skill at the time of invention to make Imran’s ‘726 layer 11 with a thickness of 5-200nm  as desired with a reasonable expectation of success. 
	The above thickness overlaps the range claimed providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 

Regarding claims 19 and 20: Imran teaches an IG unit comprising the coated article above wherein the coating is on a surface as claimed (see Figures, 0030-0031). Imran does not teach a U value, however, given that the unit is the same as claimed, one having ordinary skill would reasonably conclude the same properties to be obtained absent a showing to the contrary (MPEP 2112). 

Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US Pub 20110262726) and Imran (US PN 9,017,821) as applied to claim 1 in view of Chonlamaitri (US Pub 20060121290).
The following rejection of claim 10 is an alternative rejection to the 103(a) rejection of claim 10 above.
Regarding claims 10 and 13: As shown in Imran’s Figure above, the coating further comprises a dielectric layer 3 of silicon nitride. Although Imran fails to teach silicon nitride layer 3 being zirconium silicon oxynitride or the silicon nitride layer 11 being zirconium silicon oxynitride, however, Imran does not exclude this.
	As Chonlamaitri, from the same field of endeavor, teaches that silicon nitride layers can be replaced with zirconium silicon oxynitride to improve chemical stability and heat stability (see 0022 for example), it would have been obvious to one having .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US Pub 20110262726) and Imran (US PN 9,017,821) as applied to claim 1 in view of (US PN 10,301,215).
Regarding claims 18: Although Imran fails to teach a layer of tin and oxygen between the NiCrOx and silicon nitride overcoat, Imran does not exclude this.
	As Chonlamaitri, from the same field of endeavor, teaches it being desirable to place an amorphous layer comprising zinc stannate (i.e. Zn, Sn and oxygen) between a NiCr metal oxide layer and a silicon nitride overcoat improves thermal stability in combination with good optical properties (see Col. 11-12),  it would have been obvious to one having ordinary skill at the time of invention to modify Imran to place an amorphous layer comprising zinc stannate (i.e. Zn, Sn and oxygen) between their layer 8 and silicon nitride overcoat for improved thermal stability in combination with good optical properties.

Response to Arguments
Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive.
	In summary, Applicants argue that Imran ‘821 does not teach the claimed invention because their second layer of silicon nitride is not the uppermost layer of the coating.
	This is not persuasive. While the Examiner does agree that Imran’s Figure in the Office Action does show a layer 19 of zirconium oxide as an outermost layer, the Examiner notes the following.
	Specifically, Imran’s coated article is as follows;

    PNG
    media_image1.png
    540
    653
    media_image1.png
    Greyscale

Although silicon nitride layer 17 is not shown as the uppermost layer exposed to the atmosphere, given that Imran does not teach each layer being deposited in a single step, one having ordinary skill would reasonably conclude each layer to be deposited in sequence and layer 17 to be an uppermost layer as claimed during intermediate processing (prior to layer 19 being deposited). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784